United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2903
                                   ___________

Irene C. Walker,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United States of America,               *
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: April 19, 1999
                             Filed: May 3, 1999
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Irene C. Walker appeals from the district court1 judgment against her in her
Federal Tort Claims Act (FTCA) suit. For reversal, Walker argues the district court
erred in finding she failed to timely file an administrative claim. We affirm.

       On June 30, 1993, doctors at the Brooke Army Medical Center (Brooke)
installed a prosthesis to Walker’s left knee. On September 7, 1993, while doctors at
Brooke were manipulating Walker’s left leg, it broke. On March 13, 1996, Walker

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
presented to the United States an administrative claim on Standard Form 95. Where
the form requested the basis of Walker’s claim, she described both the June 1993
knee operation and the September 1993 leg fracture. Elsewhere on the form, Walker
gave September 7, 1993, as the date of the accident and the onset of her pain.
Attached to the administrative claim were sixteen pages of medical records from her
hospital stays relating to the knee operation and leg fracture.

       On March 4, 1997, Walker brought this FTCA action against the United States,
claiming its agents and employees at Brooke had committed medical malpractice
while treating her left knee. Walker claimed the agents and employees committed
malpractice by improperly sizing and installing the prosthesis; breaking her leg; and
failing to diagnose, treat, and take “proper medical and surgical action” to correct the
former errors. The district court determined it lacked subject matter jurisdiction to
hear the claim after finding that the only claim presented in Walker’s administrative
claim concerned the September 1993 leg fracture; that the administrative claim was
presented more than two years after Walker should have become aware of the leg
fracture; and that Walker’s FTCA suit therefore was barred by the FTCA’s limitations
provision.

      For a district court to have jurisdiction over a claim in an FTCA suit, the claim
must first have been presented to the appropriate federal agency, see 28 U.S.C.
§ 2675(a), within two years of when the claim accrued, see 28 U.S.C. § 2401(b);
Bellecourt v. United States, 994 F.2d 427, 430 (8th Cir. 1993), cert. denied, 510 U.S.
1109 (1994); Osborn v. United States, 918 F.2d 724, 728, 731 (8th Cir. 1990).

      Which claims Walker presented in her administrative claim was a disputed
factual question, and is reviewed for clear error. See Bellecourt, 994 F.2d at 430.
The district court’s determination that the September 1993 leg fracture was the only
claim presented is not clearly erroneous as the administrative claim listed September
7, 1993, as the date of the accident and the onset of pain. Because the administrative

                                          -2-
claim was not presented within two years of when Walker should have known of the
fact of injury and its cause, the district court correctly determined that the claim was
not timely. See K.E.S. v. United States, 38 F.3d 1027, 1029, 1030 n.2 (8th Cir. 1994).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-